



Exhibit 10.1
PANDORA MEDIA INC. 
EXECUTIVE SEVERANCE AND 
CHANGE OF CONTROL POLICY 
Amended and Restated as of February 23, 2017 
Section 1. Introduction.
(a) The purpose of this Executive Severance and Change of Control Plan (the
“Policy”) is to specify the compensation and benefits payable in connection with
certain termination events for Eligible Officers. The purpose of the Policy is
to provide for the payment of severance benefits to Eligible Officers of Pandora
Media Inc. (the “Company”) who incur a Separation from Service (as defined in
Section 7(b)(iii)) from the Company as a result of certain involuntary
terminations and to provide certain additional benefits if such termination
occurs in connection with a Change of Control (as defined in the Company’s 2011
Equity Incentive Plan). An “Eligible Officer” means an executive officer of the
Company or any of its subsidiaries who has been designated in writing by the
Committee as eligible to participate in the Policy. 
Section 2. Amendment Or Termination of the Policy. The Committee may amend or
terminate the Policy at any time, except:
(a) During the 12-month period following a Change of Control, the Policy may not
be terminated or amended in a way that would adversely affect an Eligible
Officer. 
(b) With respect to any individual who is an Eligible Officer as of the date of
any termination or amendment, unless such amendment (prior to a Change of
Control) is determined by the Committee in its sole discretion to be necessary
or appropriate to minimize or eliminate adverse tax treatment to Eligible
Officers or to the Company (whether under Section 409A or otherwise), then
without such Eligible Officer’s consent, the termination or amendment shall not
be effective as it applies to such Eligible Officer until the first anniversary
of the date the termination or amendment is adopted by the Committee. 
Section 3. Eligibility For Severance Benefits Under The Policy.
(a) In order to be eligible to receive any benefits under Section 4 or Section 5
of this Policy, the Eligible Officer must, within 21 days following the
Termination Date (as defined below), execute a general waiver and release, in a
form acceptable to the Company (the “Release”), and such Release must become
effective and irrevocable in accordance with its terms. 
(b) An Eligible Officer will not receive benefits under the Policy if an
Eligible Officer’s employment with the Company terminates for any reason not
specified in Section 4 or Section 5 hereof. 
(c) All benefits that an Eligible Officer may be or become entitled to under
this Policy will terminate immediately if the Eligible Officer, at any time,
violates any proprietary information or confidentiality obligation to the
Company. 


Section 4. Non-Change of Control Severance Benefits.
(a) In the event that an Eligible Officer incurs a Separation from Service by
reason of an Involuntary Termination at any time, the Eligible Officer shall be
entitled to, in lieu of any other severance compensation and benefits
whatsoever, the following payments and benefits (subject to the terms and


1

--------------------------------------------------------------------------------





conditions of this Policy), in addition to payment of any accrued and unpaid
wages, and accrued and unused vacation, in accordance with applicable law: 
(i) a cash payment equal to the number of Severance Months (as defined below)
times such Eligible Officer’s monthly base salary in effect on the Termination
Date, paid in a lump sum within 10 business days following the effectiveness of
the Release; provided that if a payment that is subject to execution of the
Release could be made in more than one taxable year, payment shall be made in
the later taxable year; 
(ii) a cash payment equal to a prorated (to the Termination Date) portion of the
amount such Eligible Officer would have received under the Company’s annual
bonus plan, based on actual performance as determined by the Committee in its
discretion for the remaining executive officers following
year-end; provided that such payment shall not exceed the Eligible Officer’s
prorated annual target bonus for the year in which the Termination Date
occurs; provided further than such payment shall be made no later than two and
one-half months following the end of the Company’s taxable year in which the
Termination Date occurs; 
(iii) so long as the Eligible Officer timely elects (and remains eligible for)
health benefits continuation pursuant to COBRA, payment by the Company of the
Eligible Officer’s applicable premiums (including spouse or family coverage if
the Eligible Officer had such coverage on the Termination Date) for such
continuation coverage under COBRA (payable as and when such payments become due)
during the period commencing on the Termination Date and ending on the earliest
to occur of (a) the number of Severance Months following the Termination Date,
and (b) the date on which the Eligible Officer and his or her covered
dependents, if any, become eligible for health insurance coverage through
another employer; provided that, in order to avoid adverse consequences to the
Company, the Company may elect to pay a lump sum in cash equal to the aggregate
amount of the number of Severance Months times the monthly premium (as in effect
on the Termination Date), which shall be paid on the same date the payment
pursuant to clause (i) is made; 
(iv) reasonable outplacement and career continuation services by a firm to be
selected by the Company for up to three months following the Termination Date,
if the Eligible Officer elects to participate in such services; and 
(v) effective on the effective date of the Release, accelerated vesting by the
number of Severance Months of all outstanding Company stock options, restricted
stock, RSUs or other equity-based awards (collectively, “Equity Awards”) held by
the Eligible Officer as of the Termination Date; provided that, in lieu of the
foregoing, Equity Awards that do not vest monthly shall be accelerated through
the number of Severance Months following the Termination Date as if such Equity
Award had been on a monthly vesting schedule through the original vesting
period, but only if the date that is the number of Severance Months past the
Termination Date is later than such Equity Award’s originally scheduled initial
vesting date; provided, further, that any notice of award or grant agreement
related to any market stock units, performance-based restricted stock units or
other Performance Awards (as defined in the Company’s 2011 Equity Incentive
Plan) held by the Eligible Officer as of the Termination Date that includes
specific vesting treatment in the case of a Separation from Service by reason of
an Involuntary Termination shall supersede this provision with respect to such
Performance Award. 
Section 5. Change of Control Severance Benefits. In the event that an Eligible
Officer incurs a Separation from Service by reason of an Change of Control
Termination at any time, the Eligible Officer shall be entitled to, in lieu of
any other severance compensation and benefits whatsoever, the following


2

--------------------------------------------------------------------------------





payments and benefits (subject to the terms and conditions of this Policy), in
addition to payment of any accrued and unpaid wages, and accrued and unused
vacation, in accordance with applicable law: 
(i) a cash payment equal to the sum of (A) the number of Severance Months (as
defined below) times such Eligible Officer’s monthly base salary in effect on
the Termination Date and (B) such Eligible Officer’s annual target bonus, paid
in a lump sum within 10 business days following the effectiveness of the
Release; provided that if a payment that is subject to execution of the Release
could be made in more than one taxable year, payment shall be made in the later
taxable year; 
(ii) so long as the Eligible Officer timely elects (and remains eligible for)
health benefits continuation pursuant to COBRA, payment by the Company of the
Eligible Officer’s applicable premiums (including spouse or family coverage if
the Eligible Officer had such coverage on the Termination Date) for such
continuation coverage under COBRA (payable as and when such payments become due)
during the period commencing on the Termination Date and ending on the earliest
to occur of (a) the number of Severance Months following the Termination Date,
and (b) the date on which the Eligible Officer and his or her covered
dependents, if any, become eligible for health insurance coverage through
another employer; provided that, in order to avoid adverse consequences to the
Company, the Company may elect to pay a lump sum in cash equal to the aggregate
amount of the number of Severance Months times the monthly premium (as in effect
on the Termination Date), which shall be paid on the same date the payment
pursuant to clause (i) is made; and 
(iii) accelerated vesting, effective on the effective date of the Release, of
all outstanding Equity Awards held by the Eligible Officer as of the Termination
Date; provided that any notice of award or grant agreement related to any market
stock units, performance-based restricted stock units or other Performance
Awards (as defined in the Company’s 2011 Equity Incentive Plan) held by the
Eligible Officer as of the Termination Date that includes specific vesting
treatment in the case of a Change of Control Termination shall supersede this
provision with respect to such Performance Award; 
(iv) reasonable outplacement and career continuation services by a firm to be
selected by the Company for up to three months following the Termination Date,
if the Eligible Officer elects to participate in such services; and 
(v) the Eligible Officer shall be offered the opportunity to elect to extend the
post-termination exercise period of outstanding Company stock options to 12
months following the Termination Date (but not longer than the original maximum
expiration date of any such stock option); provided that any Eligible Officer
may, within 30 calendar days of becoming an Eligible Officer under this
Policy, decline to apply this clause (v) to his or her “incentive stock options”
(as defined in Section 422 of the Code) outstanding as of the date of such
eligibility by providing written notice to the General Counsel of the Company by
such 30th day. 
Section 6. Definitions. For purposes of this Policy: 
(i) “Committee” means the Board of Directors or the Compensation Committee of
the Board of Directors.
(ii) “Cause” means: (i) a willful failure or a refusal to comply in any material
respect with the reasonable policies, standards or regulations of the Company,
provided that, the Company provides the Eligible Officer a fifteen (15) day cure
period to remedy such failure or refusal; (ii) unprofessional, unethical or
fraudulent conduct or conduct that materially discredits the Company or is
materially detrimental to the reputation, character or standing of the Company;
(iii) dishonest conduct or a deliberate attempt to do an injury to the Company;
(iv) an Eligible


3

--------------------------------------------------------------------------------





Officer’s material breach of this Agreement or any breach of confidentiality or
proprietary information agreements with the Company, including, without
limitation, theft of the Company’s proprietary information; (v) an unlawful or
criminal act which reflects badly, or would, if known, reflect badly on the
Company, in the Committee’s reasonable judgment; or (vi) repeated absence from
work without an approved leave, resulting in a job abandonment. 
(iii) In the context of a Change of Control Termination, “Good Reason” means the
Eligible Officer’s resignation from employment (for any Eligible Officer other
than the CEO or CFO, only following a Change of Control) after the occurrence of
one of the following events without the Eligible Officer’s consent: (A) a
material reduction of Eligible Officer’s base salary or target annual incentive
bonus; (B) any requirement by the Company (or its successor) that Eligible
Officer engage in any illegal or unethical conduct, after Eligible Officer has
given the Company thirty (30) days’ notice and opportunity to cure; (C) the
Company’s failure to fully cure within thirty (30) days any material breach by
the Company of this Plan or of any other material agreement between Eligible
Officer and the Company, in each case which Eligible Officer has notified the
Committee in writing; (D) a relocation of Eligible Officer’s principal place of
employment by more than fifty (50) miles; or (E) solely if the Eligible Officer
is the Company’s CEO, CFO or General Counsel, a material reduction in duties and
responsibilities; provided that in any event, the Eligible Officer notifies the
Company of the event constituting Good Reason within ninety (90) days and gives
the Company thirty (30) days to cure (to the extent capable of cure), and then
the Eligible Officer resigns within thirty (30) days thereafter. 
(iv) “Change of Control Termination” means, within 12 months following a Change
of Control, any termination of the Eligible Officer’s employment with the
Company (or its successor) (A) by the Company (or its successor) for any reason
other than Cause or (B) by the Eligible Officer for Good Reason. 
(v) “Involuntary Termination” means any termination of the Eligible Officer’s
employment (other than a Change of Control Termination) with the Company (or its
successor) by the Company (or its successor) for any reason other than
Cause; provided that solely with respect to the CEO or CFO as Eligible Officers
hereunder, an “Involuntary Termination” for the CEO or CFO shall include
resignation by the CEO or CFO for Good Reason.
With respect to the CEO and CFO only, and in the context of an Involuntary
Termination, “Good Reason” means any of the events described in Section 6(iii)
without being preceded by a Change of Control. However, in such context, clause
(A) of Section 6(iii) shall read as follows: (A) a material reduction of the
CEO’s or CFO’s base salary or target annual incentive bonus, except in the case
that the reduction is part of a broad cost cutting effort by the Company (or its
successor) and similar compensation reductions are applied to a majority of the
executive officers of the Company (or its successor) as part of such
cost-cutting effort.
(vi) “Severance Months” shall mean: (i) in the case of an Involuntary
Termination, (A) 6 months for all Eligible Officers other than the CEO and
(ii) 12 months for the CEO; and (ii) in the case of a Change of Control
Termination, (A) 12 months for all Eligible Officers other than the CEO and
(ii) 18 months for the CEO. 
Section 7. Tax Provisions.
(a) Withholding Taxes. The Company may withhold from any amounts payable under
this Policy such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation. 


4

--------------------------------------------------------------------------------





(b) Section 409A. 
(i) This Policy and the payments and benefits hereunder are intended to qualify
for the short-term deferral exception to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and all regulations, rulings and other
guidance issued thereunder, all as amended and in effect from time to time
(“Section 409A”), described in Treasury Regulation Section 1.409A-1(b)(4) to the
maximum extent possible, and to the extent they do not so qualify, they are
intended to qualify for the involuntary separation pay plan exception to
Section 409A described in Treasury Regulation Section 1.409A-1(b)(9)(iii) to the
maximum extent possible. 
(ii) To the extent Section 409A is applicable to this Policy, this Policy is
intended to comply with Section 409A. Without limiting the generality of the
foregoing, if on the date of termination of employment Eligible Officer is a
“specified employee” within the meaning of Section 409A as determined in
accordance with the Company’s procedures for making such determination, to the
extent required in order to comply with Section 409A, amounts that would
otherwise be payable under this Policy during the six-month period immediately
following the Termination Date shall instead be paid on the first business day
after the date that is six months following the Termination Date, or on Eligible
Officer’s death, if earlier. 
(iii) All references herein to “Termination Date,” “Separation from Service” or
“termination of employment” shall mean separation from service as an employee
within the meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation Section 1.409A-1(h). 
(iv) The Company makes no representation or warranty and shall have no liability
to the Eligible Officer or any other person if any provisions of this Policy are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section. 
(v) Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Policy is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
such Eligible Officer incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit. 
(c) Section 280G Contingent Cutback. In the event that the severance and other
benefits provided for in this Policy or otherwise payable to an Eligible Officer
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
provision, would be subject to the excise tax imposed by Section 4999 of the
Code, then such severance and other benefits shall be payable either (i) in full
or (ii) as to such lesser amount that would result in no portion of such
severance and other benefits being subject to the excise tax under Section 4999
of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by such Eligible Officer on an after-tax
basis, of the greatest amount of severance benefits under this Policy or
otherwise, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code. To the extent any of such
severance benefits are “deferred compensation” within the meaning of
Section 409A of the Code, any reduction shall be made in the following manner:
first a pro rata reduction of (i) cash payments subject to Section 409A of the
Code as deferred compensation and (ii) cash payments not subject to Section 409A
of the Code, and second a pro rata


5

--------------------------------------------------------------------------------





cancellation of (x) equity-based compensation subject to Section 409A of the
Code as deferred compensation and (y) equity-based compensation not subject to
Section 409A of the Code; provided that reduction in either cash payments or
equity compensation benefits shall be made pro rata between and among benefits
that are subject to Section 409A of the Code and benefits that are exempt from
Section 409A of the Code. Unless the Company and such Eligible Officer otherwise
agree in writing, any determination required under this provision shall be made
in writing by the Company’s independent public accountants engaged by the
Company prior to the Change of Control (the “Accountants”), whose determination
shall be conclusive and binding upon such Eligible Officer and the Company for
all purposes. For purposes of making the calculations required by this
provision, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and such Eligible Officer shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this provision. The Company shall bear all
costs the Accountants may reasonably incur in connection with any calculations
contemplated by this provision. 
Section 8. Miscellaneous.
(a) Entire Agreement; No Duplication of Benefits. Any amounts payable hereunder
shall be reduced by any notice under, or payments in lieu of notice under, the
WARN Act (or similar state law). Any amounts payable under this Policy shall not
be duplicative of any other severance benefits, and to the extent an Eligible
Officer has executed an individually negotiated agreement with the Company
relating to severance benefits that is in effect on his or her Termination Date,
no amounts will be due hereunder unless such Eligible Officer acknowledges and
agrees that the severance benefits, if any, provided under this Policy are in
lieu of and not in addition to any severance benefits provided under the terms
of such individually negotiated agreement. 
(b) No Implied Employment Contract. This Policy is not an employment contract.
Nothing in this Policy or any other instrument executed pursuant to this Policy
shall confer upon an Eligible Officer any right to continue in the Company’s
employ or service nor limit in any way the Company’s right to terminate an
Eligible Officer’s employment at any time for any reason. The Company and the
Eligible Officer acknowledge that the Eligible Officer’s employment is and shall
continue to be “at-will”, as defined under applicable law, except to the extent
otherwise expressly provided in a written agreement between the Eligible Officer
and the Company. 
(c) Exclusive Discretion. The Board of Directors, its Compensation Committee or
another authorized committee thereof will have the exclusive discretion and
authority to establish rules, forms, and procedures for the administration of
the Policy and to construe and interpret the Policy and to decide any and all
questions of fact, interpretation, definition, computation or administration
arising in connection with the operation of the Policy, including, but not
limited to, the eligibility to participate in the Policy and amount of benefits
paid under the Policy, and its rules, interpretations, computations and other
actions will be binding and conclusive on all persons. 
(d) Notice. Notices and all other communications contemplated by this Policy
shall be in writing and shall be deemed to have been duly given when personally
delivered, sent by facsimile or when mailed by U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of the Eligible
Officer, mailed notices shall be addressed to him or her at the home address or
facsimile number shown on the Company’s corporate records, unless a different
address or facsimile number is subsequently communicated to the Company in
writing. In the case of the Company, mailed notices or notices sent by


6

--------------------------------------------------------------------------------





facsimile shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of the General Counsel. 
(e) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Policy on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Policy. 
(f) Severability. In the event that any one or more of the provisions of this
Policy shall be or become invalid, illegal or unenforceable in any respect or to
any degree, the validity, legality and enforceability of the remaining
provisions of this Policy shall not be affected thereby. The parties intend to
give the terms of this Policy the fullest force and effect so that if any
provision shall be found to be invalid or unenforceable, the court reaching such
conclusion may modify or interpret such provision in a manner that shall carry
out the parties’ intent and shall be valid and enforceable. 
 
(g) Successors. The Company shall have the right to assign its rights and
obligations under this Policy to an entity that, directly or indirectly,
acquires all or substantially all of the assets of the Company. The rights and
obligations of the Company under this Policy shall inure to the benefit and
shall be binding upon the successors and assigns of the Company. An Eligible
Officer shall not have any right to assign his or her obligations under this
Policy and shall only be entitled to assign his or her rights under this Policy
upon his or her death, solely to the extent permitted by this Policy, or as
otherwise agreed to by the Company. 
(h) Creditor Status of Eligible Officers. In the event that any Eligible Officer
acquires a right to receive payments from the Company under the Policy such
right shall be no greater than the right of any unsecured general creditor of
the Company. 
(i) Governing Law. This Policy is intended to be governed by and will be
construed in accordance with the laws of the State of California. 
 






7